Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/7/2021.  These drawings are approved.

Election/Restrictions
Claims 1,2 and 5 are allowable. The independent claims are generic with regard to the election of species restriction and therefore the withdrawn claim 4 have been rejoined, examined and allowed, pursuant to MPEP § 821.04(a). Therefore, the restriction requirement with regard to the election of species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.   However, the restriction with regard to the footwear accessory in claims 9 and 11-14 can’t be rejoined even though applicant has amended them to include limitation of the accessory structure from the method claim.  A product claims is not necessarily allowable in this situation.  For example, a knee pad having the same structure as the accessory can anticipate the product claim but yet can’t necessarily be used to anticipate the method claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 9 and 11-14 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 11-14 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732